                                                        [Dkt. No. 32]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


JOHNE BURYCHKA,

Plaintiff,                            Civil No. 17-3627(RMB/KMW)

             v.                                 OPINION

BEACHCOMBER CAMPGROUND, INC.,

Defendant.


APPEARANCES:

ROSENBAUM & ASSOCIATES
By: John F. Hanahan, Esq.
5 Split Rock Drive
Cherry Hill, New Jersey 08003
    Counsel for Plaintiff Johne Burychka

CONNOR WEBER & OBERLIES, P.C.
By: Michael S. Mikulski, II
Woodcrest Pavilion
Ten Melrose Avenue, Suite 450
Cherry Hill, New Jersey 08003
     Counsel for Defendant Beachcomber Campground, Inc.
RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:
        Plaintiff Johne Burychka (“Plaintiff”) brings this personal

injury action against Defendant Beachcomber Campground, Inc.

(“Defendant”) based on injuries sustained when Plaintiff slipped

and fell on an allegedly wet surface in the men’s restroom near

the pool at Defendant’s campground.    This matter now comes before

the Court upon Defendant’s Motion for Summary Judgment [Dkt. No.

32].    For the reasons set forth herein, Defendant’s Motion for

Summary Judgment shall be DENIED WITHOUT PREJUDICE, however, this

Court shall permit Defendant to refile its motion as indicated in

this Opinion.



I.      FACTUAL AND PROCEDURAL BACKGROUND

        On the morning of July 31, 2016, Plaintiff visited

Defendant’s Beachcomber Campground in Cape May, New Jersey,

intending to spend a few days with his brother and his brother’s

wife, who were members of the campground.    That morning,

Plaintiff and his brother spent about an hour lounging by the

pool.    At approximately 12:30 p.m., Plaintiff went to use the

bathroom facilities adjacent to the pool.    Upon entering the

men’s restroom, Plaintiff alleges that he immediately slipped and

fell on a wet floor.    As a result of his fall, Plaintiff alleges

that he sustained a hip fracture that required surgery.




                                   2
      Plaintiff contends that he did not notice any “standing

water” on the floor when he entered the bathroom, but that after

his fall, he observed that the tile floor was visibly wet “as if

the floor was recently mopped.”   After his fall, Plaintiff claims

that he was assisted by a security guard and a lifeguard, both of

whom allegedly filled out written reports about the incident.

Although Plaintiff initially declined an ambulance, after

Plaintiff’s pain did not subside, an ambulance was eventually

called to assist Plaintiff.

      On May 22, 2017, Plaintiff commenced this action against

Defendant, arguing that Defendant is responsible for the injuries

suffered when he slipped on the bathroom floor.   Specifically,

Plaintiff alleges that Defendant breached its duty of care by

failing to maintain the bathroom floor in a safe condition.     Now,

this matter comes before the Court upon Defendant’s Motion for

Summary Judgment.



II.   LEGAL STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”   Fed. R. Civ.

P. 56(a).   A fact is “material” only if it might impact the

“outcome of the suit under the governing law.” Gonzalez v. Sec’y

of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012).     A

                                  3
dispute is “genuine” if the evidence would allow a reasonable

jury to find for the nonmoving party. Id.

     In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of

the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010).   However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).   Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

believe them. Scott v. Harris, 550 U.S. 372, 380 (2007).    In the

face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.” Walsh v. Krantz,

386 F.App’x 334, 338 (3d Cir. 2010).

     The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions on

file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.” Connection

Training Servs. v. City of Phila., 358 F. App’x 315, 318 (3d Cir.

2009).   “If the moving party meets its burden, the burden then

shifts to the non-movant to establish that summary judgment is

                                 4
inappropriate.” Id.   In the face of a properly supported motion

for summary judgment, the nonmovant’s burden is rigorous: he

“must point to concrete evidence in the record”; mere

allegations, conclusions, conjecture, and speculation will not

defeat summary judgment. Orsatti v. New Jersey State Police, 71

F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir.

2009)(“[S]peculation and conjecture may not defeat summary

judgment.”).    Moreover, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not

need to be in admissible form at the time of summary judgment.

FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).



III. ANALYSIS

     In its Motion for Summary Judgment, Defendant argues that

Plaintiff’s Complaint must be dismissed because Plaintiff has

failed to produce any evidence to establish that Defendant had

actual or constructive notice of the wet floor in the bathroom.

In response, Plaintiff argues that Defendant has committed

spoliation of evidence by failing to preserve and produce the

incident reports allegedly created by the lifeguard and security

guard who assisted Plaintiff after his fall.   Thus, Plaintiff

                                  5
argues that he is entitled to an adverse inference against

Defendant.    The Court finds both parties’ arguments unpersuasive.

As the parties failed to address the “mode-of-operation”

doctrine, which this Court finds is applicable, the Court will

deny the Motion for Summary Judgment.

     A.      Mode-of-Operation Doctrine

     In the typical case where a business invitee is injured on a

business’s premises, the business is liable for negligence to the

invitee if the invitee proves that the business had actual or

constructive knowledge of the dangerous condition that caused the

accident. Prioleau v. Kentucky Fried Chicken, Inc., 223 N.J. 245,

257 (2015)(internal citations omitted).   In Bozza v. Vornado,

Inc., 42 N.J. 355, 359 (1964), the Supreme Court of New Jersey

explained the standard as follows:

     “Generally, a proprietor's duty to his invitee is one of
     due care under all the circumstances. Thus, the defendant
     must use care not to injure plaintiff by negligent
     activity. Where invitees have been injured by a dangerous
     condition on the premises of a proprietor, our cases have
     stressed the proposition that the proprietor is liable
     for injuries to an invitee if he actually knew of the
     dangerous condition or if the condition had existed for
     such a length of time that he should have known of its
     presence.” Id.

     Although Plaintiff has failed to cite facts that demonstrate

Defendant’s actual or constructive knowledge of the wet bathroom

floor, this Court finds that such facts are unnecessary because

the “mode-of-operation” doctrine applies to the pool and bathroom


                                   6
areas of Defendant’s property.   Under the mode-of-operation

doctrine, a plaintiff is relieved of the obligation to prove

actual or constructive notice of a dangerous condition when, “as

a matter of probability, a dangerous condition is likely to occur

as the result of the nature of the business, the property's

condition, or a demonstrable pattern of conduct or incidents.”

Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 563 (2003).

     As recognized by other courts in this district, the mode-of-

operation principle “substantially alters” the premises liability

standard by “giving rise to a rebuttable inference that the

defendant is negligent, and obviates the need for the plaintiff

to prove actual or constructive notice.” See Lenherr v. Morey

Org., Inc., 153 F.Supp.3d 662, 665 (D.N.J. 2015)(applying the

mode-of-operation principle to a case in which plaintiff slipped

on a misplaced mat at a water park).   In turn, the inference of

negligence shifts the burden to the defendant, who can “negate

the inference by submitting evidence of due care.” Nisivoccia,

175 N.J. at 564.   This means that the defendant can avoid

liability by showing that it did “all that a reasonably prudent

man would do in the light of the risk of injury [the] operation

entailed.” Id. at 565.

     The mode-of-operation rule is a “special application of

foreseeability principles,” developed in response to the inherent

risks associated with “self-service” businesses. See Prioleau,

                                 7
223 N.J. at 262.    Generally, the self-service setting has been

described as an environment “in which customers independently

handle merchandise without the assistance of employees or may

come into direct contact with product displays, shelving,

packaging, and other aspects of the facility that may present a

risk.” Id.   For example, courts have applied the mode-of-

operation principle to businesses that require customers to serve

themselves, by filling up drinks from self-service beverage

dispensers or hand-picking produce from bins at the grocery

store. Id.   However, this principle has also been applied to the

risks created by regular guest activity at a water park. See

Lenherr, 153 F.Supp.3d at 668 (“Like patrons who fill their own

drinks at the soda dispenser at a restaurant or select their own

grapes or green beans from an open container in the supermarket,

patrons of the water park serve themselves with the apparatus of

the water park: patrons retrieve a mat from the storage area,

carry it to the top of the water slide, use it to slide down the

slide, and carry it out of the exit pool, down two stairs, and

hand it to the mat lifeguard or return it to the mat corral

themselves. The patrons at the water park also walk with tubes

from one attraction to another, which is what plaintiff was doing

when she fell.”).

     After reviewing the facts, as presented in the parties’

briefing, this Court finds that the mode-of-operation doctrine

                                  8
applies to the bathroom and pool area at Defendant’s campground.

At first glance, Defendant’s campground may not stand out as an

obvious “self-service” business.       However, any guest’s

independent use of a business’s pool is inherently self-service.

Although lifeguards may be stationed nearby to observe or

intervene, guests generally enter and exit a pool without

assistance.   Naturally, these guests have wet clothing when they

exit the pool and will track water with them to facilities

positioned nearby for guest use.       Common sense dictates that

there is a substantial likelihood that guests will track water

into bathrooms positioned near a pool, resulting in slippery and

wet floors.   In this instance, it is irrelevant how the

bathroom’s tile floor got wet (either by a guest tracking in

water or by an employee mopping the floor).      Dangerous conditions

due to slippery and wet floors are reasonably likely to occur in

a bathroom near a pool.

     Accordingly, this Court finds that Plaintiff is entitled to

an inference of negligence and is relieved of the obligation to

prove that Defendant had actual or constructive notice of the

dangerous condition that caused Plaintiff’s accident. It is now

Defendant’s burden “to produce proof of performance of their duty

of due care commensurate with the kind and nature of their

business,” including “proof of the measures they took to deal

with the probability that” guests at the pool could track water

                                   9
into the bathrooms and create a slip hazard. See Lenherr, 153

F.Supp.3d at 668 (internal citations omitted).

     In the briefing on the Motion for Summary Judgment, neither

party addressed the mode-of-operation doctrine.    As such, the

Court must deny the Motion for Summary Judgment.   However,

Defendant is invited to renew its Motion for Summary Judgment and

set forth facts sufficient to meet its burden of production under

the mode-of-operation rule.   In response, Plaintiff must identify

specific facts showing that there is a genuine issue for trial

whether Defendant performed of its duty of due care.

     B.   Spoliation of Evidence

     In response to Defendant’s motion, Plaintiff argues that he

is entitled to an adverse inference against Defendant due to

spoliation of evidence.   Specifically, Plaintiff claims that

Defendant failed to preserve and/or produce incident reports

allegedly filled out by the security guard and lifeguard who

assisted him following his accident.   Plaintiff argues that these

reports would have detailed “what transpired” concerning

Plaintiff’s fall and would have revealed the identity of

witnesses and those who prepared the reports.    Without that

information, Plaintiff argues that he has been unable to fully

identify relevant witnesses and collect information.

     In setting forth his argument, Plaintiff “assumes” the

existence of the alleged incident reports based on statements by

                                10
Kenneth Gomez, the owner of the campground, that incident reports

prepared in connection injuries requiring an ambulance are

“supposed to be” stored in Defendant’s computer system for later

retrieval.   However, by Plaintiff’s own admission, there is no

evidence that any reports were ever saved to the system.

Furthermore, although the security guard and lifeguard were

“supposed to” fill out incident reports, there is no evidence

that they did so other than Plaintiff’s vague assertion that he

saw them write down information while they assisted him.   Even if

these reports existed, there is no evidence that they would have

included the information alleged by Plaintiff.

     To the extent Plaintiff argues that these incident reports

exist and were never produced, or that Plaintiff was unable to

identify and depose the relevant employees because Defendant

refused to provide proper documentation, such arguments do not

pertain to spoliation.   Rather, those issues should have been

raised before the Magistrate Judge during the discovery process,

which is now closed.

     Based on the vague facts and allegations set forth by

Plaintiff, this Court cannot determine whether spoliation of

evidence occurred.   Regardless, Plaintiff’s argument is a moot

point because this Court is already making an adverse inference

against Defendant based on the mode-of-operation doctrine.



                                11
IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Summary

Judgment will be DENIED WITHOUT PREJUDICE.    Defendant shall be

afforded fourteen (14) days to file a renewed motion for summary

judgment addressing the issues set forth in this Opinion.1   An

appropriate Order shall issue on this date.


DATED: June 14, 2019
                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




1 The Court notes that Defendant’s Statement of Facts was
contained within its summary judgment brief and, therefore,
failed to formally comply with Local Rule 56.1, which requires
the movant to furnish a statement of material facts as “a
separate document (not part of a brief).” See L. Civ. R. 56.1(a).
If Defendant chooses to file a renewed motion for summary
judgment, the parties are instructed to comply with Local Rule
56.1, as it pertains to both the initial filing and responsive
briefs.
                                12
